UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7786


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL LAWRENCE BRANCH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:05-cr-00016-CCB-1; 1:10-cv-00079-CCB)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lawrence Branch, Appellant Pro Se.      Allen F. Loucks,
Assistant United States Attorney, Andrea L. Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Lawrence Branch appeals the district court’s order

denying   his   Fed.   R.   Civ.   P.       60(b)   motion   for     relief    from

judgment with respect to the denial of his previously filed 28

U.S.C. § 2255 (2012) motion.            We have reviewed the record and

conclude that Branch’s motion was not a true Rule 60(b) motion,

but was, in substance, a successive § 2255 motion.                    See United

States v. McRae, 793 F.3d 392, 399-400 (4th Cir. 2005); see also

Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how

to differentiate a true Rule 60(b) motion from an unauthorized

successive habeas motion).         Branch therefore is not required to

obtain a certificate of appealability to appeal the district

court’s order.     McRae, 793 F.3d at 400.                In the absence of

prefiling   authorization     from      this    court,   the    district      court

lacked jurisdiction to hear Branch’s successive § 2255 motion.

See 28 U.S.C. § 2244(b)(3) (2012).

     Additionally,     we   construe        Branch’s   notice   of    appeal    and

informal brief as an application to file a second or successive

§ 2255 motion.     United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).       In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing


                                        2
      evidence that no reasonable factfinder                would    have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C. § 2255(h).          Branch’s claims do not satisfy either of

these   criteria.      Therefore,    we   deny   authorization      to    file   a

successive § 2255 motion and affirm the district court’s order.

We   dispense   with   oral    argument   because     the   facts   and    legal

contentions     are   adequately    presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                      3